PATTERSON, Judge.
Mark Anthony Chandler filed a petition for a writ of habeas corpus in the Circuit Court of Jefferson County (Bessemer Division). The petition was denied and the trial court indicated that the issues raised in the petition were cognizable under Rule 32, Ala. R.Crim.P. Because the issues raised by Chandler are cognizable under Rule 32, the petition should have been returned to Chandler with instructions to file, in the court of original conviction, a properly completed and verified petition for post-conviction relief pursuant to Rule 32. This cause is hereby remanded to the trial court with directions to set aside its prior order of June 1, 1995, denying Chandler’s petition and to comply with the procedure outlined in this opinion.
REVERSED AND REMANDED.
TAYLOR, P.J., and McMILLAN, and COBB, JJ., concur.
LONG, J., concurs specially.